Order entered June 4, 2021




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-21-00262-CV

                    IN RE MICHAEL MARSHALL, Relator

        Original Proceeding from the Criminal District Court No. 7
                          Dallas County, Texas
           Trial Court Cause Nos. F10-12634-Y & F10-12635-Y

                                   ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/    LESLIE OSBORNE
                                                 JUSTICE